UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERMAN NATHANIEL SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-267)


Submitted:   July 12, 2006                 Decided:   August 11, 2006


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine Carruth Link, West Columbia, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Alfred W.
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Herman Nathaniel Scott appeals his 188-month sentence.

We previously vacated his 188-month sentence and remanded for

resentencing in accordance with United States v. Booker, 543 U.S.

220 (2005).      On remand, the district court determined that the

applicable guideline range was 188 to 235 months of imprisonment.

The court then heard argument from the parties regarding the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) factors and ultimately

decided   that   the    previous   sentence      was   both    reasonable   and

appropriate.     On appeal, Scott contends that his sentence was

unreasonable.

           We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

“Consistent    with    the   remedial   scheme   set   forth    in   Booker,   a

district court shall first calculate (after making the appropriate

findings of fact) the range prescribed by the guidelines.”              Id. at

546.   Scott does not assert that the district court erred in

determining the applicable advisory guideline range.

           Next, the district court must consider this range in

conjunction with other relevant factors under the guidelines and

§ 3553(a) and impose a sentence.        Id.   The sentence must be “within

the statutorily prescribed range and . . . reasonable.”                 Id. at

546-47.   “[A] sentence within the proper advisory Guidelines range




                                    - 2 -
is presumptively reasonable.”           United States v. Johnson, 445 F.3d

339, 341 (4th Cir. 2006).

           A sentence may be unreasonable for either procedural or

substantive reasons. “A sentence may be procedurally unreasonable,

for example, if the district court provides an inadequate statement

of reasons or fails to make a necessary factual finding.”                 United

States v. Moreland, 437 F.3d 424, 434 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).         While a district court must consider the

various factors in § 3553(a) and explain its sentence, it need not

“robotically     tick     through   §    3553(a)’s   every    subsection”    or

“explicitly     discuss    every    §    3553(a)   factor    on   the   record.”

Johnson, 445 F.3d at 345.       “This is particularly the case when the

district court imposes a sentence within the applicable Guidelines

range.”   Id.

           In this case, the district court calculated the guideline

range and heard the arguments of counsel that discussed inter alia

Scott’s post-sentencing rehabilitation and attempts to provide

substantial assistance.         In addition, the court stated that it

considered Scott’s written memorandum. Although the district court

did not discuss its sentencing deliberations in great detail, the

court specifically cited Booker, Hughes, and § 3553 and imposed a

sentence at the low end of the advisory guideline range.                 We find

that, contrary to Scott’s assertions, the sentencing transcript

reflects that the district court considered the § 3553(a) factors


                                        - 3 -
and adequately explained its reasoning in selecting the sentence

imposed.   Moreover, Scott has failed to overcome the presumption

that his sentence, at the low end of the guideline range, was

reasonable.

           Accordingly, we affirm Scott’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -